DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.

Drawings
The drawings are objected to because Figs. 1E, 1F, and 4A-4C appear to be photographs and are not clear. Drawings should be black and white line drawings. The Figures noted are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason (US 6,626,342 B1) in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2).
Regarding claim 1, Gleason discloses a backpack (10) comprising, a main body (10) including a front side (14, noting the portion extending away from 12) and a rear side (12 and the rearmost portions of 14), a pair of shoulder straps (61/62/64) extending from the rear side, wherein at least one of the shoulder straps includes a rail (64) secured on and extending along a surface of the shoulder strap that opposes the rear side (Fig. 1), a rail securing member that secures to the rail, and an accessory engagement member (74/76) that is structurally capable of supporting an item by the backpack via the portion when the backpack is worn by a user.
Gleason does not specifically disclose a connection between a strap and a clip attachable to a rail and a rail comprising a strip of material secured along a lengthwise portion of a shoulder strap while lengthwise extending edge portion of the rail are unsecured to the shoulder strap, a rail securing member that secures to the rail wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side.
Kolasa teaches the ability to have a connection between a strap and a clip (Fig. 1) attachable to a rail (306/308) and a rail comprising a strip of material secured along a lengthwise portion of a shoulder strap while lengthwise extending edge portion of the rail are unsecured to the shoulder strap (Figs. 15 and 16), a rail securing member that secures to the rail wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side (Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device Gleason and include a clip attachment to a rail similar to that of Kolasa because such a change would require one known strap attachment feature for another and would yield predictable results. Alternatively, including a lever system similar to that of Kolasa would allow for quick adjustment of the placement of the clip along the rail.
Modified Gleason does not specifically disclose the accessory engagement member comprises a curved, U-shaped member that extends from an end of the rail securing member so as to curve outward and away from the second side of the rail securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item.
Raymond teaches the ability to have an accessory engagement device attached to a strap having a first side and a second side on either side of the strap, the accessory engagement device comprises a curved, U-shaped member (noting the curved portion transitioning between 20 and 16) that extends from an end of the strap securing member so as to curve outward and away from the second side of the strap securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item (Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and include a U-shaped member extending from the rail securing member because such a change would allow items to be secured in close proximity to the strap as demonstrated by Raymond.
Regarding claim 4, modified Gleason and specifically Kolasa discloses the rail securing member comprises a main portion (Fig. 2), a first cantilever (136) member that extends from a first end of the main portion and a second cantilever member (138) that extends from a second end of the main portion and toward the first cantilever member, wherein the first and second cantilever members are spaced a distance from each other to define a gap (170) therebetween, wherein each cantilever member is sufficiently dimensioned to fit underneath an unsecured lengthwise extending edge portion of the rail so as to secure the clip to the rail (Fig. 15).
Regarding claim 5, modified Gleason and specifically Kolasa discloses the main portion of the rail securing member comprises a first arm (120) and a second arm (122) spaced from the first arm, each of the first and second arms extends from the accessory engagement member to a free end of the clip, and the first and second cantilever members (136/138) are disposed below and at a distance from the first and second arms such that the rail fits between the first and second arms and the first and second cantilever members when the clip is secured to the rail (Fig. 15).
Regarding claim 6, modified Gleason and specifically Kolasa demonstrates the clip is movable along the rail and in a lengthwise dimension of the shoulder strap to which it is secured (Paragraph 0054).
Regarding claim 7, modified Gleason and specifically Kolasa discloses a lever (106) that is pivotally mounted in relation to the main portion to selectively secure the clip to a fixed position in relation to the rail and the shoulder strap (Paragraph 0055).
Regarding claim 8, modified Gleason discloses the rear side comprises a first panel (noting the rearmost portions of 14) secured to the front side (noting the front side of 14) of the main body, and a second panel (12) removably secured to the first panel (Figs. 1-3), wherein the second panel defines the rear side of the main body (Fig. 1), wherein an enclosure is defined between the first and second panels (Fig. 4 noting the space between the frontmost portion of 30 and the rearmost portion of 14) capable of securing one or more properly sized and shaped items within the backpack.
Regarding claim 10, modified Gleason discloses a curved plate (50) formed of a plastic material disposed within the second panel (Fig. 3), the plate is curved including a first curved surface (noting the surface facing towards the shoulder straps) and an opposing second curved surface (noting the surface facing 14), the first curved surface including an upper first concave region (noting the upper region facing the shoulder straps shown in Fig. 4, in the region where leader line 46 extends) and a lower first convex region (Fig. 4, in the region where leader line 22 extends) disposed below the upper first concave region, the second curved surface includes an upper second convex region (noting the side facing opposite to the upper concave region) that corresponds with the upper first concave region of the first curves surface and a lower second concave region (Fig. 4 noting the lower concave portion facing toward 14) that corresponds with the lower first convex region of the first curved surface.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason (US 6,626,342 B1in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2) as applied to claim 8 above, and further in view of Di Stasio et al (US 8,567,652 B2) (Di Stasio).
Regarding claim 9, modified Gleason the second panel comprises an interior surface (30) that faces toward the first panel when the second panel is secured to the first panel, an exterior surface (noting the surface on which 24 is disposed Fig. 2) that faces away from the first panel when the second panel is secured to the first panel, and a pocket (22) defined between the interior and exterior surfaces of the second panel, wherein the pocket includes a first opening (36) that is accessible via the interior surface.
Modified Gleason does not specifically disclose a second opening that is accessible via the exterior surface.
Di Stasio demonstrates a backpack having a first panel (23) and a second panel (22), the second panel including an interior surface and an exterior surface, a pocket (25) defined between the interior and exterior surface, and including a first opening (35b) accessible via the interior surface and a second opening (35a) that is accessible via the exterior surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and include a second opening that is accessible via the exterior surface because such a change would allow the interior of the pocket to be accessible from the exterior or the interior of the backpack thereby allowing the interior of the pocket to be accessed without any reconfiguring of the backpack as demonstrated by Di Stasio (i.e. separating the first panel from the second panel).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason (US 6,626,342 B1) in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2) as applied to claim 1 above, and further in view of Dabrowka (US 2021/0196029 A1) and Alcantra et al. (US 2016/0040958 A1)(Alcantra).
Regarding claim 11, modified Gleason does not specifically disclose a sheet of molded polymer material secure along peripheral side portion of the sheet to the front side of the backpack, wherein a central portion of the sheet is unsecured to the backpack front side and includes a plurality of openings arranged in an array of rows and columns.
Dabrowka teaches the ability to have a sheet of material (Fig. 4 noting the material including slots) secured along peripheral side portions of the sheet to the front side of the backpack (Fig. 4), wherein a central portion of the sheet is unsecured to the backpack front side and includes a plurality of openings (noting slots, as well as similar slots described on the in Paragraph 0035) arranged in an array of rows and columns (Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and include an attachment structure similar to that shown by Dabrowka because such a change would allow additional items to be attached to the backpack thereby increasing the overall capacity and organization ability of the backpack.
Modified Gleason does not specifically disclose the sheet is made of polymer material.
Alcantra teaches the ability to have a securing device attached to a support surface made of polymer (Paragraph 0024) secured alongside portions (Fig. 2, and Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and have sheet material made of molded polymer because such a change would require a mere choice of a known material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
To the degree that it may be unclear how the MOLLE compatible sheets are attached of the Dabrowka device, it would have been obvious to attach the sheets by stitching around a periphery as demonstrated by Alcantra or other attachment method because such a change would require a mere choice of one attachment method over another and would have yielded predictable results.

Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolasa et al. (US 20190269206 A1) in view of Raymond (US 10,123,592 B2).
Regarding claim 15, Kolasa discloses a clip (Fig. 1) that is securable to a shoulder strap of a backpack, the clip comprising, a rail securing member that secures to a rail of the shoulder strap (Fig. 15), wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side (Fig. 2) and an accessory engagement member (128) that supports an item by the backpack via the clip (noting an accessory is capable of being supported by a strap threaded under 128) when the backpack is worn by a user.
Kolasa does not specifically disclose the accessory engagement member comprises a curved, U-shaped member that extends from an end of the rail securing member so as to curve outward and away from the second side of the rail securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item.
Raymond teaches the ability to have an accessory engagement device attached to a strap having a first side and a second side on either side of the strap, the accessory engagement device comprises a curved, U-shaped member (noting the curved portion transitioning between 20 and 16) that extends from an end of the strap securing member so as to curve outward and away from the second side of the strap securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item (Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kolasa and include a U-shaped member extending from the rail securing member because such a change would allow items to be secured in close proximity to the strap as demonstrated by Raymond.
Regarding claim 17, Kolasa discloses the rail securing member comprises, a main portion (Fig. 15), a first cantilever member (136) that extends from a first end of the main portion, and a second cantilever member (138) that extends from a second end of the main portion and toward the first cantilever member, wherein the first and second cantilever members are spaced a distance from each other to define a gap (170) therebetween, wherein each cantilever member is sufficiently dimensioned to fit underneath an unsecured lengthwise extending edge portion of the rail so as to secure the clip to the rail of the backpack (Fig. 15).
Regarding claim 18, Kolasa discloses the main portion of the rail securing member comprises a first arm (120) and a second arm (122) spaced from the first arm, each of the first and second arms extends from the accessory engagement member to a free end of the clip, and the first and second cantilever members are disposed below and at a distance from the first and second arms such that the rail fits between the first and second arms and the first and second cantilever members when the clip is secured to the rail (Fig. 15).
Regarding claim 19, Kolasa discloses a lever (106) that is pivotally mounted in relation to the main portion to selectively secure the clip to a fixed position in relation to the rail and the shoulder strap of the backpack when the clip is secured to the rail (Paragraph 0055).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason (US 6,626,342 B1in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa), Raymond (US 10,123,592 B2) and Di Stasio et al (US 8,567,652 B2) (Di Stasio).
Regarding claim 20, Gleason discloses a backpack (10) comprising, a main body (10) including a front side (14, noting the portion extending away from 12) and a rear side (12 and the rearmost portions of 14), a pair of shoulder straps (61/62/64) extending from the rear side, wherein at least one of the shoulder straps includes a rail (64) secured on and extending along a surface of the shoulder strap that opposes the rear side (Fig. 1), portion (noting the attachment between 66R/66L to the rail) secures to the rail of the shoulder strap, a rail securing member that secures to the rail, and an accessory engagement member (74/76) that is structurally capable of supporting an item by the backpack via the portion when the backpack is worn by a user. Gleason discloses the rear side comprises a first panel (noting the rearmost portions of 14) secured to the front side (noting the front side of 14) of the main body, and a second panel (12) removably secured to the first panel (Figs. 1-3), wherein the second panel defines the rear side of the main body (Fig. 1), wherein an enclosure is defined between the first and second panels (Fig. 4 noting the space between the frontmost portion of 30 and the rearmost portion of 14) capable of securing one or more properly sized and shaped items within the backpack.
Gleason does not specifically disclose a connection between a strap and a clip attachable to a rail and a rail comprising a strip of material secured along a lengthwise portion of a shoulder strap while lengthwise extending edge portion of the rail are unsecured to the shoulder strap, a rail securing member that secures to the rail wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side.
Kolasa teaches the ability to have a connection between a strap and a clip (Fig. 1) attachable to a rail (306/308) and a rail comprising a strip of material secured along a lengthwise portion of a shoulder strap while lengthwise extending edge portion of the rail are unsecured to the shoulder strap (Figs. 15 and 16), a rail securing member that secures to the rail wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side (Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device Gleason and include a clip attachment to a rail similar to that of Kolasa because such a change would require one known strap attachment feature for another and would yield predictable results. Alternatively, including a lever system similar to that of Kolasa would allow for quick adjustment of the placement of the clip along the rail.
Modified Gleason does not specifically disclose the accessory engagement member comprises a curved, U-shaped member that extends from an end of the rail securing member so as to curve outward and away from the second side of the rail securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item.
Raymond teaches the ability to have an accessory engagement device attached to a strap having a first side and a second side on either side of the strap, the accessory engagement device comprises a curved, U-shaped member (noting the curved portion transitioning between 20 and 16) that extends from an end of the strap securing member so as to curve outward and away from the second side of the strap securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item (Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and include a U-shaped member extending from the rail securing member because such a change would allow items to be secured in close proximity to the strap as demonstrated by Raymond.
Modified Gleason does not specifically disclose a second opening that is accessible via the exterior surface.
Di Stasio demonstrates a backpack having a first panel (23) and a second panel (22), the second panel including an interior surface and an exterior surface, a pocket (25) defined between the interior and exterior surface, and including a first opening (35b) accessible via the interior surface and a second opening (35a) that is accessible via the exterior surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gleason and include a second opening that is accessible via the exterior surface because such a change would allow the interior of the pocket to be accessible from the exterior or the interior of the backpack thereby allowing the interior of the pocket to be accessed without any reconfiguring of the backpack as demonstrated by Di Stasio (i.e. separating the first panel from the second panel).

Claims 1 and 4-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dabrowka (US 2021/0196029 A1) in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2).
Regarding claim 1, Dabrowka discloses a backpack (10) comprising, a main body (10) including a front side (Fig. 4) and a rear side (Fig. 1), a pair of shoulder straps (24) extending from the rear side, wherein at least one of the shoulder straps includes a rail (noting the straps which 66L/66R attach) secured on and extending along a surface of the shoulder strap that opposes the rear side (Fig. 1), a rail securing portion (noting the attachment between 66R/66L to the rail) secures to the rail of the shoulder strap, a rail securing member that secures to the rail, and an accessory engagement member (66R/66L) that is capable of supporting an item by the backpack via the portion when the backpack is worn by a user.

    PNG
    media_image1.png
    353
    298
    media_image1.png
    Greyscale

Kolasa teaches the ability to have a connection between a strap and a clip (Fig. 1) attachable to a rail (306/308) and a rail comprising a strip of material secured along a lengthwise portion of a shoulder strap while lengthwise extending edge portion of the rail are unsecured to the shoulder strap (Figs. 15 and 16), a rail securing member that secures to the rail wherein the rail securing member includes securing elements located at a first side that faces the rail when the clip is secured to the rail, and the rail securing member includes a second side that opposes the first side (Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device Dabrowka and include a clip attachment to a rail similar to that of Kolasa because such a change would require one known strap attachment feature for another and would yield predictable results. Alternatively, including a lever system similar to that of Kolasa would allow for quick adjustment of the placement of the clip along the rail.
Modified Dabrowka does not specifically disclose the accessory engagement member comprises a curved, U-shaped member that extends from an end of the rail securing member so as to curve outward and away from the second side of the rail securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item.
Raymond teaches the ability to have an accessory engagement device attached to a strap having a first side and a second side on either side of the strap, the accessory engagement device comprises a curved, U-shaped member (noting the curved portion transitioning between 20 and 16) that extends from an end of the strap securing member so as to curve outward and away from the second side of the strap securing member, and the U- shaped member is dimensioned to receive and retain a loop, a strap or a handle of the item (Figs. 2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Dabrowka and include a U-shaped member extending from the rail securing member because such a change would allow items to be secured in close proximity to the strap as demonstrated by Raymond.
Regarding claim 4, modified Dabrowka and specifically Kolasa discloses the rail securing member comprises a main portion (Fig. 2), a first cantilever (136) member that extends from a first end of the main portion and a second cantilever member (138) that extends from a second end of the main portion and toward the first cantilever member, wherein the first and second cantilever members are spaced a distance from each other to define a gap (170) therebetween, wherein each cantilever member is sufficiently dimensioned to fit underneath an unsecured lengthwise extending edge portion of the rail so as to secure the clip to the rail (Fig. 15).
Regarding claim 5, modified Dabrowka and specifically Kolasa discloses the main portion of the rail securing member comprises a first arm (120) and a second arm (122) spaced from the first arm, each of the first and second arms extends from the accessory engagement member to a free end of the clip, and the first and second cantilever members (136/138) are disposed below and at a distance from the first and second arms such that the rail fits between the first and second arms and the first and second cantilever members when the clip is secured to the rail (Fig. 15).
Regarding claim 6, modified Dabrowka and specifically Kolasa demonstrates the clip is movable along the rail and in a lengthwise dimension of the shoulder strap to which it is secured (Paragraph 0054).
Regarding claim 7, modified Dabrowka and specifically Kolasa discloses a lever (106) that is pivotally mounted in relation to the main portion to selectively secure the clip to a fixed position in relation to the rail and the shoulder strap (Paragraph 0055).
Regarding claim 8, modified Dabrowka discloses a first panel (20) secured to the front side of the main body, and a second panel (26) removably secured to the first panel (Noting Figs. 1 and 2), wherein the second panel defines the rear side of the main body, wherein an enclosure is defined between the first and second panels to secure one or more items within the backpack (noting an item can be held between panels 26 and 20).

Claim 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dabrowka (US 2021/0196029 A1) in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2) as applied to claim 8 above, and further in view of Klein (WO 2012142544 A2) and Rushing (US 2019/0380478 A1).
Regarding claim 10, modified Dabrowka discloses a plate disposed within the second panel, but does not specifically disclose the plate is curved including a first curved surface and an opposing second curved surface, the first curved surface including an upper first concave region and a lower first concave region disposed below the upper first concave region, the second curved surface includes an upper second convex region that corresponds with the upper first concave region of the first curves surface and a lower second concave region that corresponds with the lower first convex region of the first curved surface.
Klein discloses a backpack carrier for use with armor including a plate proximal to a user’s back (130 or 430 or 480) including the plate is curved including a first curved surface and an opposing second curved surface, the first curved surface including an upper first concave region and a lower first concave region disposed below the upper first concave region, the second curved surface includes an upper second convex region that corresponds with the upper first concave region of the first curves surface and a lower second concave region that corresponds with the lower first convex region of the first curved surface (Figs. 7 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Dabrowka and shape the plate such that it has a concave region and a convex region because such a change would require a mere change in shape of the plate. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Alternatively, one could choose to change the shape of the plate in order to more closely follow the contour of a user’s back and form an “S” shape as noted by Klein (Page 10, 2nd paragraph of the page).
Modified Dabrowka does not specifically disclose the plate is formed of a plastic material.
Rushing teaches the ability to have an armor plate made of a plastic material (Paragraph 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Dabrowka and use the teaching of Rushing and make the plate out of plastic because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dabrowka (US 2021/0196029 A1) in view of Kolasa et al. (US 2019/0269206 A1)(Kolasa) and Raymond (US 10,123,592 B2) as applied to claim 1 above, and further in view of Alcantra et al. (US 2016/0040958 A1)(Alcantra).
Regarding claim 11, modified Dabrowka a sheet of material (Fig. 4 noting the material including slots) secured along peripheral side portions of the sheet to the front side of the backpack (Fig. 4), wherein a central portion of the sheet is unsecured to the backpack front side and includes a plurality of openings (noting slots, as well as similar slots described on the in Paragraph 0035) arranged in an array of rows and columns (Figs. 3 and 4).
Modified Dabrowka does not specifically disclose the sheet is made of polymer material.
Alcantra teaches the ability to have a securing device attached to a support surface made of polymer (Paragraph 0024) secured alongside portions (Fig. 2, and Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Dabrowka and have sheet material made of molded polymer because such a change would require a mere choice of a known material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
To the degree that it may be unclear how MOLLE compatible sheets are attached to Dabrowka it would have been obvious to attach the sheets by stitching around a periphery as demonstrated by Alcantra or other attachment method because such a change would require a mere choice of one attachment method over another and would have yielded predictable results.


Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. 
Examiner maintains that Figs. 1E, 1F, and 4A-4C are unclear.
Applicant asserts that the prior art fails to teach or suggest a backpack including a clip or clip securable to a shoulder strap of a backpack wherein the clip has all the features of claims 1 and 15 Examiner respectfully disagrees noting Gleason and Dabrowka demonstrate a backpack including shoulder straps and a rail portion with a clip attached thereto, and including a portion structurally capable of supporting a separate article, Kolasa and Raymond disclose particulars of known similar clips attachable to a shoulder strap.
Applicant asserts that it would not have been obvious to modify Kolasa with that of Raymond as this modification would interfere with the door 106. Examiner respectfully disagrees noting that including a U-shaped portion extending from a side edge of Kolasa would leave enough clearance for the operation of door 106 noting U-shaped portion of Raymond does not extend over a significant central portion a clip. It is noted that including a U-shaped attachment extending from any edge other that from portion 128 pf Kolasa would not negatively affect the functionality of Kolasa.
It is noted that one interested in having clips attached to straps that further include other connections would recognize the ability to combine the teachings Kolasa and Raymond.
In response to Applicant' s argument that the Examiner' s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant' s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Examiner notes that the rail portions of Dabrowka that are considered the rails are the straps that the proximal ends of straps 66R/66L are attached to (Shown below).

    PNG
    media_image2.png
    323
    234
    media_image2.png
    Greyscale

It is noted that portions 66L and 66R are not considered to be the rail portions. It is noted that portions 66L and 66R are however structurally capable of supporting an item thereon. 
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/PETER N HELVEY/           Primary Examiner, Art Unit 3734